Citation Nr: 0425666	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  92-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to a service-connected disorder.

Entitlement to service connection for residuals of a stroke, 
claimed as secondary to a service-connected disorder.

Entitlement to service connection for a kidney disorder, 
claimed as secondary to a service-connected disorder.

Entitlement to service connection for a prostate disorder, 
claimed as secondary to a service-connected disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a heart disorder, diabetes 
mellitus, a pulmonary disorder, a kidney disorder 
characterized as kidney failure, and a stroke 
(cerebrovascular accident), all claimed as secondary to the 
veteran's service-connected psychoneurosis, anxiety and 
conversion.  In January 1993, the Board remanded this appeal 
to the RO for further development.  In a May 1994 decision, 
the Board denied service connection for diabetes mellitus, a 
kidney disorder and a stroke.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 1995, the Court vacated 
that portion of the May 1994 decision that denied service 
connection for a heart disorder, diabetes mellitus, a 
pulmonary disorder, a kidney disorder and a stroke and 
remanded the veteran's appeal to the Board for compliance 
with instructions set forth in the Appellee's June 1995 
Motion for Remand.  The instructions directed the Board to 
reevaluate the veteran's claims for service connection in 
light of the Court's holding in Allen v. Brown, 7 Vet. App. 
429 (1995).  In September 1995, the Board remanded this 
appeal to the RO for further development.

A June 1996 rating decision denied service connection for a 
prostate disorder, post-operative residuals of a colon-
disorder, and for a post-operative trachea disorder.  The 
veteran perfected his appeal with regard to these issues.  In 
May 1997, the Board again remanded the claims for further 
development.

A November 1998 decision, the Board denied service connection 
for a heart disorder, residuals of a stroke, diabetes 
mellitus, a pulmonary disorder, post-operative residuals of a 
colon disorder, and for a post-operative trachea disorder.  
The Board remanded the remaining issues on appeal to the RO 
for further development.

The veteran appealed to the Court.  In an April 2000 
decision, the Court affirmed the Board's decision in part; 
reversed the decision in part; vacated the decision in part; 
and remanded three matters for proceedings consistent with 
its decision.  Specifically, the Court's Order noted that the 
Board had remanded the issues of entitlement to service 
connection for a kidney disorder and a prostate disorder, and 
there was, therefore, no final Board decision with respect to 
these issues.  The Court concluded that it was without 
jurisdiction as to such issues.  Additionally, the Court 
concluded that the issues of entitlement to service 
connection for post-operative residuals of a colon disorder 
and for a post-operative trachea were abandoned.  As to the 
issue of entitlement to service connection for a heart 
disorder, the Court reversed the decision and granted service 
connection for a heart disorder as aggravated by the service-
connected psychoneurosis, anxiety and conversion.  In 
addition, as to the issue of entitlement to service 
connection for a pulmonary disorder, the Court reversed the 
Board's decision and granted service connection for a 
pulmonary disorder as aggravated by the service-connected 
psychoneurosis, anxiety and conversion.  The Court otherwise 
vacated the Board decision as to such issue and remanded for 
proceedings in regard to whether the pulmonary disorder was 
caused by his service-connected heart disorder.

The Board observes that, as to the issue of entitlement to 
service connection for residuals of a stroke (cerebrovascular 
accident), the Court vacated the Board's decision and 
remanded the matter for a Board determination concerning 
whether the claim was well-grounded and, if so, for 
clarification of an opinion provided by the veteran's private 
physician.

A February 2001 rating decision granted service connection 
for a pulmonary disorder and coronary artery disease.  In 
addition, the February 2001 decision denied service 
connection for diabetes mellitus, residuals of a stroke, a 
kidney disorder and a prostate disorder.

The Board notes that the veteran has requested information 
with regard to how he can reopen his claim for service 
connection for post-operative residuals of a colon disorder.  
This issue was denied by the Board in its November 1998 
decision.  Accordingly, the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for post-operative residuals of a colon disorder 
is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals 
of a stroke, a kidney disorder and a prostate disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for diabetes mellitus has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Service connection is presently in effect for 
psychoneurosis, anxiety and conversion, coronary artery 
disease, chronic obstructive pulmonary disease and a 
spermatocelectomy.

3.  Diabetes mellitus was not shown in service or for many 
years after separation from service.  The evidence of record 
does not reasonably show an etiological relationship between 
the veteran's diabetes mellitus and his service-connected 
psychoneurosis, anxiety and conversion.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not the proximate result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with regard to his claim for entitlement to service 
connection for diabetes mellitus.  The veteran was provided 
adequate notice as to the evidence needed to substantiate 
this claim.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in June 2003, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection both on a direct and 
secondary basis have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in November 1990, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with the pre-decision timing requirement of section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in June 2003 and was 
given an ample opportunity to respond.  He did not do so, and 
the case was returned to the Board.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing 
and testified before a hearing officer at a hearing held at 
the RO in September 1991.  He was afforded VA examinations, 
and the examination reports include opinions regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for Diabetes Mellitus

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to diabetes mellitus.  An April 
1945 hospital summary indicated a diagnosis of anxiety state, 
acute and severe.  A May 1945 rating decision granted service 
connection for psychoneurosis, anxiety state.

A May 1988 private treatment note reflected a diagnosis of 
type II diabetes mellitus.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1991.  He stated that his nervous 
condition had an effect on his entire life, including his 
medical problems.

VA treatment records from October 1991 to September 1995 
noted continued treatment for multiple disorders, including 
diabetes mellitus.

A May 1994 statement from the veteran's private physician, 
Dr. F, stated that the veteran's chronic anxiety "has 
noticeable affects" on the veteran's diabetes.

A February 1996 VA diabetes examination report noted that the 
veteran was diagnosed with diabetes in approximately 1989.  
The examiner reported a diagnosis of diabetes mellitus.  An 
April 1996 addendum to the VA diabetes examination report 
stated the examiner's opinion that the veteran's diabetes 
mellitus was genetic.  The examiner reported that it was his 
also opinion that the veteran's diabetes mellitus was not 
caused by his service-connected psychiatric disorder.

The Board remanded the claim in May 1997.  The remand 
instructions requested that the veteran's private physicians, 
specifically Dr. F., Dr. N., and Dr. C., be asked to provide 
specific information to include quantifying the increased 
manifestations of diabetes mellitus referable to the 
veteran's service-connected psychiatric disorder.  The 
veteran's physicians were also asked to indicate the medical 
considerations that formed the basis for the opinions 
expressed regarding any etiological links between the 
veteran's diabetes mellitus and his service-connected 
psychiatric disorder.

In an October 1997 statement the veteran's private physician, 
Dr. C., stated that the veteran had multiple severe problems, 
which included diabetes mellitus.  Dr. C. stated that the 
veteran had very severe underlying anxiety that had 
"definitely aggravated and worsened such severe 
conditions."  No comments were made regarding the medical 
considerations that formed the basis for this opinion.

An October 1997 statement from the veteran's private 
physician, Dr. N., indicated that the veteran's multiple 
disorder included diabetes, which was under control with the 
appropriate medications.  Dr. N. stated that the veteran's 
diabetes mellitus was "not specifically related to any 
condition."  Dr. N. also went on to state that he was 
"unable to give an opinion about any disease manifestations 
or disease process related to [the veteran's] psychiatric 
disorder."

A November 1997 statement from Dr. F. commentated that one of 
the veteran's most disabling problems was his severe, chronic 
anxiety.  Dr. F. went on to state that the veteran's chronic 
anxiety "generated or precipitated a lot of the veteran's 
physical problems."  No statements were made regarding the 
medical considerations that formed the basis for this 
opinion.

A December 2000 VA diabetes examination report noted that the 
veteran's claims folder was reviewed prior to the 
examination.  The examiner stated that it would be "mere 
conjecture" on his part to state that the veteran's diabetes 
mellitus was exacerbated or caused by the veteran's service-
connected psychiatric disorder.  The examiner noted that if 
there was objective evidence that the veteran's psychiatric 
disorder inhibited his ability to comply with his treatment 
plan a case could be made that such disorder worsened his 
diabetes.  However, the examiner went on to note that, based 
on a review of the veteran's records, he was compliant with 
his treatment regimen.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
diabetes mellitus, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 111; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the veteran's service medical records 
make no reference to complaints or treatment for diabetes.  
The first clinical indication of such disorder was noted in a 
May 1988 private treatment record, many years after the 
veteran's separation from service.

Subsequent VA and private treatment records indicate that the 
veteran received treatment for diabetes mellitus.  A February 
1996 VA diabetes examination report noted that the veteran 
had been diagnosed with diabetes in approximately 1989.  In 
an April 1996 addendum to the February 1996 examination 
report, the examiner stated his opinion that the veteran's 
diabetes was likely genetic.  He also stated that it was his 
opinion that the veteran's diabetes mellitus was not caused 
by the veteran's service-connected psychiatric disorder.  In 
a December 2000 VA examination report, the examiner stated 
that it would be "mere conjecture" on his part to state 
that the veteran's diabetes mellitus was exacerbated or 
caused by the veteran's service-connected psychiatric 
disorder.  The examiner noted that if there was objective 
evidence that the veteran's psychiatric disorder inhibited 
his ability to comply with his treatment plan a case could be 
made that such disorder worsened his diabetes.  However, the 
examiner noted that, based on a review of the veteran's 
records he was compliant with his treatment regimen.

Dr. N, in an October 1997, after being asked to offer an 
opinion regarding whether the veteran's diabetes mellitus 
could be attributed to his anxiety disorder stated that the 
veteran's diabetes was "not specifically related to any 
condition."  In addition, he went on to note that he was 
"unable to give an opinion about any disease manifestations 
or disease process related to [the veteran's] psychiatric 
disorder."

The Board observes that two of the veteran's private 
physicians have indicated, in effect, that the veteran's 
service-connected psychiatric disorder aggravated his 
diabetes mellitus.  In a May 1994 statement, Dr. F. indicated 
that the veteran's chronic anxiety "has noticeable affects" 
on his diabetes.  The Board additionally observes that in 
November 1997, Dr. F. commentated that one of the veteran's 
most disabling problems was his severe chronic anxiety, 
which, in Dr. F.'s opinion, "generated or precipitated a lot 
of the veteran's physical problems."  In October 1997, Dr. 
C. stated that the veteran's anxiety "definitely aggravated 
and worsened" the veteran's severe medical problems, which 
included diabetes mellitus.  Although, both these physicians 
have, to some degree, attributed the veteran's diabetes 
mellitus to his service-connected anxiety disorder, neither 
has offered any underlying reasoning for such opinions.  
Furthermore, when asked to provide the bases for their 
opinions, Dr. F. and Dr. C. failed to do so.  In the absence 
of such reasoning, the Board finds that their statements have 
lessened probative value regarding the issue.  In this 
regard, the Board notes that the December 2000 VA examiner 
reviewed the whole record and stated the reasoning behind his 
offered opinion.  As such, the evidence in its entirety 
weighs against the veteran's claim as to this issue.  
Accordingly, service connection for diabetes mellitus is 
denied.


ORDER

Entitlement to service connection for diabetes mellitus, 
either on a direct or presumptive basis, or as secondary to a 
service-connected disorder is denied.


REMAND

With regard to the veteran's claim for entitlement to service 
connection for residuals of a stroke, the Board notes that 
the evidence reflects the veteran had mild residuals from his 
1988 stroke.  It was also noted by the recent VA examiner 
that the veteran's cardiovascular disorder was a "direct 
risk factor for his stroke."  It is not clear what is meant 
by this reference.  As the veteran is now service connected 
for a cardiovascular disorder, the Board finds that a VA 
examination is necessary in order to clarify the matter of 
whether the veteran's residuals of a stroke may reasonably be 
attributed to his service-connected heart disorder.

With regard to the veteran's claims for service connection 
for a kidney disorder and a prostrate disorder, the Board 
notes that the veteran has claimed that such disorders are 
also secondary to a service-connected psychiatric disorder.  
However, a review of the record reveals that the claims have 
been developed for evidence consistent with guidelines such 
as would be contemplated in pursuing a grant of service 
connection on a direct basis.  There are two letters of 
record from the veteran's private physician that infer that 
the veteran has multiple urological disorders that are caused 
or aggravated by his service-connected psychiatric disorder.

A January 1993 letter from Dr. N.H. states:

[The veteran] has been under my care for many years 
for urological treatment.  He suffers from renal 
stone disease, chronic prostatitis, prostatic 
hypertrophy and orchialgia, along with irritable 
bladder.  [The veteran] has also been known to have 
significant anxiety, which in my opinion, worsened 
his urinary complaints.

A September 1996 letter, also from Dr. N.H., states:

[The veteran] has been under my care since 1990 and 
has been followed at my office on a regular basis.  
He has been treated for multiple urinary problems 
including kidney stones, urinary tract infections, 
obstructive urinary symptoms, and irritative 
urinary symptoms.  [The veteran] also suffers from 
severe anxiety which in my opinion contributes to 
the aggravation of his urinary symptoms.

The Board notes that a December 2000 VA examination report 
commented that the veteran's kidney and prostate disorders 
were not directly related to service, but offered no comments 
with regard to secondary service connection for such 
disorders.  The Board finds that further development is 
required before a decision can be fairly made regarding these 
claims.


Accordingly, the issues are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
cerebrovascular accident.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is specifically asked to offer 
an opinion as to whether it is as likely 
as not that residuals of a stroke, or a 
cerebrovascular accident, are causally 
related to the veteran's service-
connected heart disorder.  Comment is 
requested regarding the previous 
examiner's reference to the veteran's 
cardiovascular disease being a "direct 
risk factor for a stroke."

2.  The veteran should be afforded a VA 
examination appropriate to determine the 
nature and etiology of any current kidney 
and prostate disorders.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any current kidney or prostrate disorder 
was caused by the veteran's service-
connected psychiatric disorder.  The 
examiner is also asked to express an 
opinion as to whether a current kidney or 
prostate disorder is aggravated by the 
veteran's service-connected psychiatric 
disorder.  In that regard, the examiner 
is asked to comment on the January 1993 
and September 1996 letters from Dr. N.H.  
The examiner should provide a basis for 
any opinions so expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



